Exhibit 1.1 Unofficial Translation STATEMENT OF RESOLUTIONS OF ANNUAL GENERAL MEETING OF SHAREHOLDERS “PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA TBK” Number: 37.- On this day, Thursday, dated (24-6-2010) the twenty fourth day of June two thousand and ten, at twenty-two minutes past nine hours (09:22) Western Indonesia Standard Time. Appears before me, Doktor AMRUL PARTOMUAN POHAN , Sarjana Hukum, Lex Legibus Magister, Notary in Jakarta, in the presence of witnesses known to me, Notary, and who will be mentioned at the end of this deed: − Mr. PRASETIO , born in Surabaya, on the twenty-third day of November one thousand nine hundred and sixty (23-11-1960), Indonesian National, Director of Compliance and Risk Management of “PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA TBK”, residing in Jakarta, at Tebet Dalam IV-E number: 27, Kelurahan Tebet Barat, Kecamatan Tebet, South Jakarta, holder of Resident Identity Card (KTP) number: 09.5301.231160.0287; − according to his statement in this matter acting in his aforementioned capacity representing the Board of Directors of and as such acting for and on behalf of and lawfully representing limited liability company “PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA TBK”, domiciled in Bandung Municipality, addressed at Jalan Japati number 1, Bandung 40133, the Articles of Association of which have been adjusted to the Limited Liability Company Law number 40 Year 2007 (hereinafter shall be referred to as the “ Limited Liability Company Law ” ) , the State Ownership Enterprise Law number 19 year 2003 (hereinafter shall be referred to as the “
